Exhibit 10.38

CASH UNIT AWARD AGREEMENT

THIS CASH UNIT AWARD AGREEMENT (the “Agreement”) is made between EVERCORE
PARTNERS INC. (the “Company”) and                              (the
“Participant”).

WHEREAS, the Company has determined that the Participant will receive an annual
bonus (the “Bonus”); and

WHEREAS, the payment of a portion of the Bonus is subject to the Participant’s
continued employment with the Company; and

WHEREAS, the Participant has elected to have this portion of the bonus
notionally invested in one or more investment alternatives designated by the
Participant; and

WHEREAS, this portion of the Bonus will be credited to a bookkeeping account in
the Participant’s name, notionally invested and, as adjusted to reflect the
results of such investment, distributed to the Participant upon the completion
of the requisite service period.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Creation of Bookkeeping Account. Effective February 18, 2011 (the “Effective
Date”), the Company will establish a bookkeeping account in the Participant’s
name (the “Account”). The Company will credit to the Account an amount equal to
[$                        ], which amount will thereafter be subject to
adjustment in accordance with Section 2, below.

2. Investment of Account Balance.

(a) The balance of the Account, as adjusted in accordance with the remainder of
this Section 2 (the “Account Balance”), will be adjusted to track a hypothetical
investment of equal amount, invested as of the Effective Date, in the investment
funds the Participant specified on the Investment Selection Form attached hereto
as Exhibit A. Therefore, following the Effective Date and until the date on
which all amounts in the Account have been paid to the Participant or forfeited,
the Account Balance will be adjusted to reflect income, gains, losses and
dividends and distributions (which will be deemed reinvested in the distributing
fund) attributable to the deemed investments and to reflect payments in respect
of portions of the Account Balance that have become vested in accordance with
Section 3, below.

(b) The Investment Selection Form attached hereto as Exhibit A sets forth the
Participant’s initial allocation of his or her Account Balance among the
investment funds made available for this purpose. The Participant acknowledges
that, prior to the Effective Date, the Participant has received and reviewed
current prospectuses for those funds.

(c) Prior to complete vesting or forfeiture of the Account Balance, the
Participant will have two opportunities each year, in such manner and at such
intervals as the Company will establish, to re-designate the investment fund(s)
in which the Account Balance is



--------------------------------------------------------------------------------

deemed invested. For this purpose, the Participant may choose from any of the
investment alternatives that the Company makes available as of the date of
redesignation.

3. Vesting and Distribution of Account Balance.

(a) Unless otherwise provided herein, and subject to the continued employment of
the Participant by the Company or any of its Affiliates through the relevant
Vesting Event (as hereinafter defined), the Participant will become vested in
the Account Balance as follows (the occurrence of each such event described
herein, a “Vesting Event”):

(i) 25% of the then-current Account Balance will become vested on the first
anniversary of the Effective Date; and

(ii) 33% of the then-current Account Balance will become vested on the second
anniversary of the Effective Date; and

(iii) 50% of the then-current Account Balance will become vested on the third
anniversary of the Effective Date; and

(iv) 100% of the then-current Account Balance will become vested on the fourth
anniversary of the Effective Date; and

(v) any otherwise unvested portion of the then-current Account Balance will
become 100% vested upon: (A) the occurrence of a Change in Control, (B) the
Participant’s death, or (C) the Participant’s Disability.

(b) If the Participant’s service with the Company terminates as a result of a
Qualifying Retirement (as defined below) prior to the date that the entire
Account Balance has vested, then subject to the application of Section 9, below,
the Account Balance will continue to vest and become distributable upon the
occurrence of the otherwise applicable Vesting Events, as described in
Section 3(a) above, as if the Participant had continued in service with the
Company.

(c) Any portion of the Account Balance that becomes vested will be paid to the
Participant in cash within two and one-half months following the applicable
Vesting Event. To the extent and in the manner permitted by the Company, the
Participant may elect the investment funds from which the vested portion of the
Account Balance is deemed distributed. All amounts distributable to the
Participant will be subject to withholding for applicable taxes. The foregoing
notwithstanding, any amounts payable hereunder within 12 months following a
Qualifying Retirement will, net of required tax withholdings, be held in escrow
by the Company pending the expiration of that 12 month period and will be
released from escrow and delivered to the Participant when the Company
determines that no forfeiture of such amounts is required pursuant to Section 9,
below. While any amounts are held in escrow, the Company will hold those amounts
separate from its own assets and will invest those amounts in a manner
consistent with the directions provided under Section 2, above. If the Company
determines that a forfeiture is required pursuant to Section 9, below, it will
notify the Participant within 10 days.

(d) Except as otherwise provided in Section 3(b) above, upon any cessation of
the Participant’s employment with the Company or any of its Affiliates, any
unvested portion of the

 

-2-



--------------------------------------------------------------------------------

then-current Account Balance (determined after application of Section 3(a)(v)(B)
or (C), if applicable) will immediately and automatically be forfeited, and the
Participant will have no further rights in respect thereof.

(e) In the event of the death of the Participant, the distribution of the
Account Balance under this Section 3 will be made in accordance with the written
beneficiary designation on file with the Company; provided, however, that, in
the absence of any such written beneficiary designation, the distribution of the
Account Balance will be made to the Participant’s estate. A form of beneficiary
designation is attached hereto as Exhibit B.

(f) Definitions. For purposes of this Agreement, the following definitions will
apply:

(a) “Change in Control” will have the meaning ascribed to it in the Company’s
2006 Stock Incentive Plan, except that no event or transaction will be
considered a Change in Control under this Agreement unless it also constitutes a
change in control event within the meaning of Treas. Reg. § 1.409A-3(i)(5).

(b) “Disability” will have the meaning ascribed to it in Treas. Reg. §
1.409A-3(i)(4)(i).

(c) “Qualifying Retirement” will mean the Participant’s voluntary resignation
from service with the Company if, as of the effective date of such resignation:
(A) the sum of the Participant’s age plus completed years of service with the
Company is greater than 70; (B) the Participant is at least age 55 and has
completed at least 5 years of service with the Company; and (C) the Participant
has provided the Company with notice of intent to retire at least 1 year prior
to the effective date of such resignation.

4. Tax Consequences. The Participant acknowledges that the Company has not
advised the Participant regarding the Participant’s tax liability in connection
with the creation of the Account or the deemed investment or distribution of the
Account Balance. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and non-U.S. tax consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.

5. Nature of Company’s Obligation.

(a) The Company’s sole obligation hereunder is to pay to the Participant an
amount in cash equal to the vested portion of the Account Balance in accordance
with Section 3. This obligation is purely contractual and should not be
construed as creating a trust or any fiduciary relationship.

(b) It is the Company’s intention that this arrangement be unfunded for U.S.
federal income tax purposes. Accordingly, the rights of the Participant under
this Agreement will be no greater than those of an unsecured general creditor of
the Company.

 

-3-



--------------------------------------------------------------------------------

(c) This Agreement does not require the Company to segregate or maintain any
asset or otherwise fund the obligation created hereunder, nor will anything
herein be construed to give the Participant a right to any specific asset of the
Company.

(d) No right to receive payment under this Agreement will be transferable or
assignable by the Participant, or subject to anticipation, alienation, sale,
pledge, encumbrance, attachment or garnishment by creditors of the Participant.

6. Representations and Warranties. By executing this Agreement, the Participant
hereby represents, warrants, covenants, acknowledges and/or agrees that:

(a) The investment funds are not sponsored, promoted, endorsed, sold or issued
by the Company, and the financial performance of the investment funds should not
be expected to track the performance of the Company’s common stock;

(b) The Company makes no representation or warranty, express or implied, with
respect to the performance of the investment funds at any time, and the
Participant should review the prospectuses and other offering memoranda provided
by the relevant fund managers before deciding how to direct the deemed
investment of his or her Account Balance; and

(c) The Company has no obligation or liability in connection with the
administration, marketing or trading of the investment funds.

7. Electronic Delivery of Documents. The Participant hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Agreement. For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Participant a paper copy of any document also
delivered to the Participant electronically. The authorization described in this
paragraph may be revoked by the Participant at any time by written notice to the
Company.

8. No Right to Continued Employment. This Agreement will not be construed as
giving the Participant the right to be retained in the employ of, or in any
consulting relationship with, the Company or any of its Affiliates. Further, the
Company (or, as applicable, its Affiliates) may at any time dismiss the
Participant, free from any liability or any claim under this Agreement, except
as otherwise expressly provided herein.

9. Restrictive Covenants.

(a) The Participant acknowledges that he or she has agreed to be bound by
certain restrictive covenants which apply during the Participant’s service to
the Company and following the cessation of that service for any reason, which
may be updated from time to time (the “Restrictive Covenants”). The Participant
hereby reaffirms his or her agreement to the Restrictive Covenants and certifies
that he or she is in compliance with the terms and conditions of the Restrictive
Covenants. Upon or in anticipation of any payment hereunder, the Participant
agrees that, if requested, he or she will again certify in a manner acceptable
to the Company that he or she continues to be in compliance with the Restrictive
Covenants.

 

-4-



--------------------------------------------------------------------------------

(b) If the Participant violates any of the terms of the Restrictive Covenants,
then the Participant will immediately forfeit any undistributed Account Balance
(even if otherwise vested).

(c) Similarly, if the Participant’s service with the Company terminates as a
result of a Qualifying Retirement and, within 12 months following such
retirement, engages in conduct that violates the Restrictive Covenants (or that
would have violated the Restrictive Covenants, but for any prior expiration of
the otherwise applicable restricted period), the Participant will immediately
and automatically forfeit (i) any undistributed Account Balance (even if
otherwise vested), and (ii) any amounts held in the escrow described above in
Section 3(c). The Participant agrees that the remedies contained in this
paragraph are reasonable and further agrees not to challenge the enforceability
of this section.

(d) The remedies contained in this section will be in addition to, not in lieu
of, any other available remedies.

10. General.

(a) Capitalized terms used but not defined herein will have the meanings defined
in the Company’s 2006 Stock Incentive Plan.

(b) If an amount becomes payable to the Participant hereunder and, at that time,
an amount is currently payable by the Participant to the Company or any of its
Affiliates, the Company will offset the amount owed to the Participant hereunder
by the amount of the Participant’s then current obligation to the Company and/or
its Affiliates.

(c) This Agreement represents the entire agreement between the parties regarding
the matters herein discussed and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to those matters. This Agreement may only be modified or amended in a
writing signed by both parties.

(d) Neither this Agreement nor any rights or interest hereunder will be
assignable by the Participant, his or her beneficiaries or legal
representatives, and any purported assignment will be null and void.

(e) Either party’s failure to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement.

(f) This Agreement will be governed by, and enforced in accordance with, the
laws of the State of New York, without regard to the application of the
principles of conflicts or choice of laws.

(g) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which will be deemed an original, and all
of which together will be deemed to be one and the same instrument.

 

[Signatures on next page.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative on the date below indicated.

 

EVERCORE PARTNERS INC. By:       Director-Human Resources

 

Date:      

 

[EVERCORE PARTNERS INC. SIGNATURE PAGE TO

CASH UNIT AWARD AGREEMENT]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Participant has executed this Agreement on the date
below indicated.

 

PARTICIPANT By:      

 

Date:      

[PARTICIPANT SIGNATURE PAGE TO

CASH UNIT AWARD AGREEMENT]

 

-7-